                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00471 WYD

UNITED STATES OF AMERICA,

        Plaintiff,

v.

DAN WELCH,

        Defendant.


     POSITION OF DEFENDANT WITH RESPECT TO THE PRESENTENCE REPORT



        Defendant, Dan Welch, by and through his attorney of record, Ronald J. Yengich,

pursuant to Rule 32(f) of the Federal Rules of Criminal Procedure, hereby submits to the Court

that he has no objections to the presentence report or the way in which the guidelines have been

calculated.

        RESPECTFULLY SUBMITTED this 29th day of July, 2019.



                                      By     s/ Ronald J. Yengich
                                            RONALD J. YENGICH
                                            YENGICH & XAIZ
                                            560 South 300 East
                                            Suite 105
                                            Salt Lake City, Utah 84111
                                            Telephone: (801) 355-0320
                                            Fax: (801)364-6026
                                            e-mail: ronaldy333@aol.com
                                            Attorney for Defendant Dan Welch
